DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Wu (Reg. No. 60,024) on February 17th, 2022.
The application has been amended as follows: 
AMEND CLAIM 104:
A method of forming an anastomosis in a heart, comprising: 
advancing a first and second catheter into a right atrium, wherein the first catheter comprises an electrode defining a lumen and the second catheter comprises a dilator and a rigid barb, wherein the rigid barb comprises a projection coupled to a base portion, wherein the base portion couples the projection to the second catheter, and the base portion spaces the projection proximally from the dilator; wherein a largest outer diameter of the barb is less than a largest outer diameter of the dilator, and a largest outer diameter of the base portion is less than a largest outer diameter of the barb;
advancing the second catheter into a left atrium through an interatrial septum such that the first catheter is in the right atrium; 
tenting a first portion of the septum over the second catheter by withdrawing the second catheter towards the first catheter a first distance such that the first portion and a portion of the dilator are withdrawn into the lumen of the electrode; 
compressing a second portion of the septum between the electrode and the dilator by withdrawing the second catheter towards the first catheter by a second distance; and 

AMEND CLAIM 106:
The method of claim 104, wherein the projection comprises a first portion of the projection coupled substantially perpendicularly to the base portion and a second portion of the projection coupled substantially perpendicular to the first portion of the projection, wherein tenting the first portion of the septum comprises piercing the first portion of the septum using the second portion of the projection. 
AMEND CLAIM 135: CANCELED 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Arevalos et al., (U.S. PGPub. No. 2019/0374254). Arevalos discloses a similar method of forming an anastomosis in a heart (Figs. 10A-11B; [0011]; [0178]; [0183]-[0184]), comprising: advancing a first (catheter 2, 1006) and second catheter (catheter 1, 1002) into a right atrium (see [0183] for right atrium and Figs. 10A-11B for internal septum 1000, 1100 between right and left atrium of heart (not labeled)), wherein the first catheter (2, 1106) comprises an electrode (cutter 1008; [0011], “the electrocautery element comprises: a monopolar element; or a bipolar element”) defining a lumen (see lumen of cutter 1008) and the second catheter (1, 1002) comprises a dilator (tissue stabilizer 1004, 1104). advancing the second catheter (catheter 1, 1002) into a left atrium through an interatrial septum (1000, 1100) such that the first catheter (catheter 2, 1006) is in the right atrium (as best illustrated in Figs. 10A-11B). Arevalos further discloses tenting a first portion of the septum (1000, 1100) over the second catheter (catheter 1, 1002) by withdrawing the second catheter (catheter 1, 1002) towards the first catheter (catheter 2, 1006) a first distance such that the first portion (septum 1000, 1100) and a portion of the dilator (1004) are withdrawn into the lumen of the electrode (1008) (see [0183]-[0184], for tissue tenting, [0183], “to permit tissue tenting beyond the plane of the cutting face prior to tissue disruption by pulling the tissue proximally or toward the cutter or a cage formed thereby or the right atrium and artificially creating a larger interatrial septum surface 1000 exposure to the cutter”); compressing a second portion of 
Although the prior art discloses a similar method, in view of the Examiner’s amendment (see above), none of the prior art specifically discloses or suggests a method of forming an anastomosis in a heart as claimed in independent claim 104. 
Regarding independent claim 103, the prior art fails to teach all of the limitations of or render obvious the claimed method including “advancing a first and second catheter into a right atrium, wherein the first catheter comprises an electrode defining a lumen and the second catheter comprises a dilator and a rigid barb, wherein the rigid barb comprises a projection coupled to a base portion, wherein the base portion couples the projection to the second catheter, and the base portion spaces the projection proximally from the dilator; wherein a largest outer diameter of the barb is less than a largest outer diameter of the dilator, and a largest outer diameter of the base portion is less than a largest outer diameter of the barb” in combination with the other limitations of independent claim 104.
Accordingly claims 105-111, 113-119 and 121-135 are allowed due to their dependency on independent claim 104.
Claims 104-111, 113-119 and 121-134 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794